Abolition of discrimination in transport rates and conditions (debate)
The next item is the report (A6-0513) by Mr Costa, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council amending Regulation No 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79(3) of the Treaty establishing the European Economic Community, and Regulation (EC) No 852/2004 of the European Parliament and the Council on the hygiene of foodstuffs - Transport aspects - C6-0086/2007 -.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, I should first like to thank Mr Costa for having drawn up this report. Reducing the administrative burden resulting from EU regulations is one of the most effective ways in which we can improve the regulatory environment for Europe's 24 million businesses. This initiative therefore makes an important contribution towards achieving our ambitious targets as part of the partnership for 'Growth and Jobs'.
The Commission therefore welcomes Parliament's support for a rapid adoption of this urgent procedure. This will help eliminate those unnecessary elements of the documentation required when transporting goods across national borders within the EU. The measure in question will remove those regulations which have now become obsolete and which in fact date back to the year 1960.
According to the regulations still in force carriers are required to provide a wide range of information on tariffs, price agreements and transport arrangements as soon as the goods they are transporting cross national borders within the Community. The simplified system being proposed by the Commission will significantly ease the administrative burden on some 300 000 European haulage companies and it has been estimated that it will save these operators a total of at least EUR 160 million a year: not a bad result at all.
As far as the procedure is concerned, the Commission acknowledges that the European Parliament has divided into two separate parts the so-called 'omnibus proposal' for a regulation of the European Parliament and the Council amending both Regulation No 11 concerning the abolition of discrimination in transport rates and conditions and Regulation (EC) No 852/2004 on the hygiene of foodstuffs.
I should like to state that the Commission will in future prefer the so-called 'omnibus approach', in other words using a single proposal to cover several measures designed to reduce any unnecessary administrative burden. There are two reasons for this: firstly, it is clear that the aim is not to alter the substance of the legislative text in question but merely - and I repeat the word 'merely' - to remove the unnecessary bureaucratic workload, and secondly, such an approach will speed up the rate at which measures of this kind can be discharged.
The Commission therefore hopes that both legislative bodies can now make rapid progress with the second part of the proposal, namely that which deals with the hygiene of foodstuffs.
Thank you all for your attention.
rapporteur. - (IT) Mr President, Commissioner, ladies and gentlemen, I could in fact repeat much of what has already been said by Commissioner Verheugen but shall avoid doing so. This is a commendable initiative: small-scale measures often conceal major results, and this is one such case.
We are obviously dealing here with rules that were enacted in a different Europe. The basic Regulation dates back to 1960, when our countries were separate, and when rules on hygiene and food could mask discrimination and obstacles to competition. That is why it was necessary to indicate which road to take and where to cross borders. Many things needed to be said, and many details spelled out, but since much of this no longer serves any purpose it is a good idea for us to divest ourselves of these rules and adapt them.
We are aware that all food hygiene legislation is a sensitive matter and therefore very time-consuming. That is the reason behind this solution, which I think makes a good deal of sense, namely to separate out the transport rules, which are easier to accept and, I hope, to implement.
The committee, which I have the honour of chairing, accepted my report unanimously. I take this as an encouraging sign that the House will do likewise tomorrow, enabling appropriate steps to be taken in the very near future.
This is a case of virtuous simplification. It is simplification which, at the same time as simplifying, adapts to current circumstances and new ways of conveying information, rendering many bureaucratic procedures unnecessary and perhaps enabling us to devote more of our attention to making sure that food is transported hygienically from one part of the Union to another.
on behalf of the PSE. - (RO) The Proposal for a Regulation of the European Parliament and of the Council amending Regulation No 11 concerning the abolition of discrimination in transport rates and conditions requires land, rail or waterborne freight carriers operating within the Community to provide information on their rates, applicable agreements, terms of carriage, as well as the necessary documentation.
Thus, operators are forbidden to discriminate by applying differential rates (with reference to the same product being carried in the same transportation system on the same route), but discriminations are created according to the country of destination or of origin.
This is a very important Regulation, but as it had been in force since 1960, it needed updating. The draft amendment simplifies existing legislation and ensures more stability in the conditions applicable to the transportation of goods.
According to the statistics provided by the Commission, it is true, as the Commissioner said, that the Regulation will affect or will have some bearing on the activity of some 300 thousand transport operators, and this amendment will reduce Europe-wide administrative expenditure by some €160 million/year.
The European Parliament intends to reduce by 25% the administrative burden on enterprises by the year 2012. The proposal for the amendment of the two Regulations, as put forward to the Commission, is among the measures designed to achieve that objective.
It is true, however, that the Committee on Transport was notified in the codecision procedure, which is contrary to Article 73(3) of the Treaty. Hence the proposal put forward by Mr Costa as rapporteur was adopted unanimously.
(DE) Mr President, it would be negligent of me if I were not to reiterate, on behalf of our Group, what the Commissioner said in his opening words, namely that our Chairman of the Committee on Transport and Tourism has truly fulfilled his remit as committee chairman in dealing with this fairly unspectacular but nevertheless important regulatory issue of air transport services, especially because he succeeded in obtaining unanimous support within the committee.
We hope that the unanimity of our vote has made his life and his work much more agreeable and I just wanted to emphasis this a second time.
Mr President, I congratulate the Commission - and you do not hear that very often from up here, do you? But this is a rare example of a report that is on the right road - to Damascus?
We insist on debating this proposition, for it seeks to cut regulation. It admits that small businesses are being weighed down by unnecessary legislation, some of it going back to 1960. The explanatory statement says that these unnecessary administrative burdens hamper economic activity and have a negative impact on the competitiveness of enterprises. I could not agree more; why stop here? Why only limit unnecessary paperwork from 10 employees or less? Let us go the whole hog and apply it to the whole of the foodstuffs industry! Go on, make a bonfire of another 100 000 pieces of legislation! While you are at it, scrap the Commission, Parliament and the Council. I am serious. By cutting regulatory burdens, you enable the nations of Europe to throw off the shackles that will otherwise inevitably turn us into the economic also-rans of the 21st century.
rapporteur. - (IT) Mr President, ladies and gentlemen, I just wanted to say that we are using more words than necessary here.
It seems to me that we are fully in agreement: the amendments needed to be made and go in the right direction; it is right to separate the two sets of legislation in order to abolish discriminatory transport conditions. My only recommendation would be that I repeat tomorrow what I said in committee, in the hope of achieving the same outcome: a unanimous, or almost unanimous, vote on this proposal.
The debate is closed.
The vote will take place on Tuesday.